Attachment to Advisory Action
Applicants’ amendment filed 12/28/2020 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the amended second ply comprising a second wet laid fibrous structure ply recited in claim 1. 


/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789